Exhibit 10.9
Second Amendment
to the
First Interstate BancSystem, Inc.
2006 Equity Compensation Plan
     This Amendment (the “Amendment”) by First Interstate BancSystem, Inc., a
Montana corporation (the “Company”), to its 2006 Equity Compensation Plan (the
“2006 Plan”) is entered into by the Company as of September 23rd, 2010.
     Whereas, the Company previously adopted the 2006 Plan pursuant to which the
Company may grant equity awards to its directors, officers and other employees
in an effort to attract, retain and motivate individuals who are expected to
make important contributions to the Company. The 2006 Plan was amended effective
March 19, 2010.
     Whereas, the Compensation Committee of the Board of Directors of the
Company (the “Board”) has recommended, and the Board has determined that it is
in the best interests of the Company and its shareholders to amend the 2006 Plan
in accordance with the provisions hereof.
     Now, therefore, based on the foregoing recitals, the Company hereby agrees
as follows:
     1. Exhibit A to the 2006 Plan is titled “Terms and Conditions of FIBS 2006
Stock Option Benefit.” Section 6.2 of Exhibit A, titled “Holding Period,” shall
be deleted in its entirety.
     2. Except as modified in this Amendment, all other terms of the 2006 Plan
shall remain in full force and effect.
     IN WITNESS WHEREOF, the undersigned has executed this Amendment effective
as of the date first above written.

                  COMPANY:    
 
                First Interstate BancSystem, Inc.,
a Montana corporation    
 
           
 
  By:   /s/ TERRILL R. MOORE
 
Terrill R. Moore    
 
      Executive Vice President &    
 
      Chief Financial Officer    

 